Case: 1:16-cr-00124-JG Doc #: 158 Filed: 07/08/19 1 of 3. PageID #: 1711


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                       :
 UNITED STATES OF AMERICA,                             :              CASE NO. 1:16-cr-124
                                                       :
            Plaintiff,                                 :              ORDER
                                                       :              [Resolving Docs. 149, 152 ]
 vs.                                                   :
                                                       :
 SIROUS ASGARI,                                        :
                                                       :
            Defendant.                                 :
                                                       :
                                                       :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        On June 27, 2019, the government filed notice of filing a Classified Ex Parte, In

 Camera, and Under Seal Motion for a Protective Order under the Classified Information

 Procedures Act.1 Shortly thereafter, the Court issued an order granting the government’s

 request to withhold discovery from the defense.2

        Defendant now moves the Court for reconsideration of that order, as Defendant did

 not earlier have a chance to object to it.3 The government opposes the motion4.

        “[The Classified Information Procedures Act] authorizes district courts to limit access

 to classified information to persons with a security clearance as long as the application of

 this requirement does not deprive the defense of evidence that would be ‘useful to counter

 the government’s case or to bolster a defense.’”5 “[The Act] leaves the precise conditions

 under which the defense may obtain access to discoverable information to the informed



        1
          Doc. 149.
        2
          Doc. 150.
        3
          Doc. 152.
        4
          Doc. 154.
        5
            In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 93, 122 (2d Cir. 2008) (citation omitted).
Case: 1:16-cr-00124-JG Doc #: 158 Filed: 07/08/19 2 of 3. PageID #: 1712
 Case No. 1:16-cr-124
 Gwin, J.

 discretion of the district court.”6

        The Court grants in part Defendant’s motion for defense counsel to access the

 classified information. Specifically, the Court will permit Federal Public Defender Stephen

 Newman to review the classified materials.

        The Court finds that this would strike the proper balance between the public’s

 national security interests and Defendant’s right to a fair trial. This information would

 otherwise be discoverable, and defense counsel is better positioned than the Court to

 determine what is relevant and helpful to Defendant Sirous Asgari’s defense.

        The Classified Information Procedures Act creates inherent case management

 problems. Under that Act, presiding judges make ex parte review of proffered materials to

 decide whether documents are important to the defense. But, and appropriately, reviewing

 judges know little of the government’s case. And reviewing judges know even less of the

 defense case. Against this backdrop, the Court finds defense counsel review of the

 materials appropriate.

        Defense Attorney Stephen Newman is a retired Marine Colonel. Since 1984, he has

 had a clearance. Currently, he holds a Top Secret—Sensitive Compartmented Information

 (TS-SCI) security clearance. A TS-SCI clearance makes Attorney Newman eligible to have

 access to information classified at or above Top Secret. Given Newman’s lengthy Marine

 Corps service and his TS-SCI security clearance, the risk of disclosure of sensitive national

 security information is minimal.

        Defense counsel Newman may not disclose the materials to any person unless he




        6
            Id.

                                               -2-
Case: 1:16-cr-00124-JG Doc #: 158 Filed: 07/08/19 3 of 3. PageID #: 1713
 Case No. 1:16-cr-124
 Gwin, J.

 receives prior court approval to do so. Before the Court will make any decision about any

 additional disclosure of classified information, the Court will require a hearing with

 Newman and the government, where Newman will be required to give a satisfactory

 reason for the disclosure of the information.

        The Court orders the government to make a secure location available to Newman

 for the review of materials by Wednesday, July 10, 2019.

        IT IS SO ORDERED.


 Dated: July 8, 2019                                   s/     James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -3-
